Frank Hudson
                                                           p o box 2373
                                                         Athens Tx. 75751
                                                           903-275-2421




To the 14th Court of Appeals,




 I am writing in regards to an address change due to change and unfortunate situation of
attorneyWilliam Maxwell..(see letter)

I Frank Hudson, the planiff in this case am requesting that any and all descions made on
case # 14-14-00073 be sent to address above..


if you have any question please don't hesitate to call me at number above.




                            Thank you




                                Frank Hudson




 •   ••   \.
 William Maxwell, P.L.L.C.
                    15821FM 529, Box 298 Houston, Ttexas 77095
                     Ifetepfcone (713) 739-0663 Fax (713) 904-2474
                    E-Maii Address: iitfttffiwffliammaiwritoltom

                                  August 22,2014




Frank Hudson
P.O. Box 2373                                               '
Athens, TX

RE: Case No. 14-14-00073; Frank Hudson v Luther Forest; Inthe 14th Court ofAppeals
Dear Frank,

Due to sudden and personal reasons beyond his control, Mr. Maxwell has been forced to
closed his law practice." He will not be able to continue to represent you in the above
matter. You will need to find a new attorney. Please letme know if you object. We will
be filing a Motion to Withdraw as soon as we hear from you. Enclosed are your files.
Please let me know if there is anything else we can doforyou.

Regards,

                -fetnaij
Vivian Huntsman
Executive Assistant ~